Exhibit 10.2




CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS EXHIBIT, MARKED BY [***], HAS
BEEN OMITTED FROM THIS EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II)
WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.




LICENSE PURCHASE AGREEMENT




by and between


T-MOBILE USA, INC.
and
DISH NETWORK CORPORATION




Dated as of July 1, 2020











--------------------------------------------------------------------------------


TABLE OF CONTENTS


                                             Page


ARTICLE 1 DEFINITIONS
1
ARTICLE 2 PURCHASE AND SALE OF LICENSES
6
Section 2.1 Purchase and Sale of Seller Licenses
6
Section 2.2    No Assumption of Liabilities
6
Section 2.3    Closing
7
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER
7
Section 3.1    Organization and Qualification
8
Section 3.2    Power and Authority
8
Section 3.3    Enforceability
8
Section 3.4    Non-Contravention
8
Section 3.5    Seller Licenses
9
Section 3.6    Litigation
11
Section 3.7    Build-Out Requirements
11
Section 3.8    No Brokers
11
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PURCHASER
11
Section 4.1    Organization
11
Section 4.2    Power and Authority
11
Section 4.3    Enforceability
12
Section 4.4    Non-Contravention
12
Section 4.5    Litigation
12
Section 4.6    Qualification
12
Section 4.7    Acknowledgements regarding Build-Out Requirements
13
Section 4.8    No Brokers
13
ARTICLE 5 COVENANTS AND OTHER AGREEMENTS
13
Section 5.1    Covenants of Purchaser and Seller Pending the Closing
13
Section 5.2    Lease-Back Option
13
Section 5.3    Confidentiality
14
Section 5.4    Compliance with Law; Compliance with Licenses; Non-Solicitation
14
Section 5.5    Governmental Filings
15
Section 5.6    Financing
17
Section 5.7    Rebanding
17
Section 5.8    Termination of Liens and other Arrangements
17
Section 5.9    Updated Disclosure Schedules
18
ARTICLE 6 CONDITIONS TO CLOSING
18
Section 6.1    Conditions to the Obligations of Purchaser
18
Section 6.2    Conditions to the Obligations of Seller
19
ARTICLE 7 TERMINATION
20

- i -



--------------------------------------------------------------------------------


Section 7.1    Termination
20
ARTICLE 8 SURVIVAL AND INDEMNIFICATION
22
Section 8.1    Survival
22
Section 8.2    General Indemnification Obligation
22
Section 8.3    Limitations
23
Section 8.4    Indemnification Procedures
24
Section 8.5    Treatment of Payments
25
Section 8.6    Effect of Investigation
26
Section 8.7    Exclusive Remedy
26
ARTICLE 9 MISCELLANEOUS
26
Section 9.1    Assignment
26
Section 9.2    Further Assurances
27
Section 9.3    Entire Agreement; Amendment
27
Section 9.4    Waiver
27
Section 9.5    Notices
27
Section 9.6    Governing Law
28
Section 9.7    Waiver of Jury Trial
29
Section 9.8    Submission to Jurisdiction
29
Section 9.9    Specific Performance
29
Section 9.10    Bulk Transfer Laws
30
Section 9.11    No Benefit to Others
30
Section 9.12    Headings, Gender, “Person,” and “including”
30
Section 9.13    Severability
30
Section 9.14    Counterparts, Facsimile and Electronic Signatures
31
Section 9.15    Expenses
31









- ii -




--------------------------------------------------------------------------------



LICENSE PURCHASE AGREEMENT




THIS LICENSE PURCHASE AGREEMENT (“Agreement”), dated as of July 1, 2020 (the
“Effective Date”), is entered into by and between (i) T-Mobile USA, Inc., a
Delaware corporation (“Seller”), and (ii) DISH Network Corporation, a Nevada
corporation (“Purchaser”). Seller and Purchaser are each a “Party,” and
collectively are the “Parties.”
WHEREAS, as of the Effective Date, the Parties consummated the transactions
under the Asset Purchase Agreement;
WHEREAS, an Affiliate of the Seller holds the 800 MHz licenses granted by the
FCC that are identified in Schedule A (collectively, the “Seller Licenses”); and
WHEREAS, Seller wishes to sell, and Purchaser wishes to purchase, the Seller
Licenses, as permitted pursuant to 47 C.F.R. § 1.948, in the manner and subject
to the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants, conditions and agreements hereinafter set forth, the
Parties agree as follows:



ARTICLE 1
DEFINITIONS
As used in this Agreement, the following terms shall have the meanings set forth
or referenced below:
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. The term “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as applied to any Person,
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or other ownership interests, by contract or
otherwise; provided, however, that none of SoftBank Group Corp., Deutsche
Telekom AG and their respective Affiliates (as defined without giving effect to
this proviso), other than the Subsidiaries of Sprint and the Subsidiaries of
TMUS, shall be deemed to be an Affiliate of Seller or any of its Subsidiaries.
“Agreed Amount” has the meaning set forth in Section 8.4(d).
“Agreement” means this Agreement and all Exhibits and Schedules hereto, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof.
“Asset Purchase Agreement” means that certain Asset Purchase Agreement, dated as
of July 26, 2019, by and among T-Mobile US, Inc. (“TMUS”), Sprint Corporation
(“Sprint”) and Purchaser (as amended, amended and restated or otherwise modified
from time to time).
“Assigned Specified Lease” has the meaning set forth in Section 5.8.



--------------------------------------------------------------------------------



“Business Combination Agreement” means that certain Business Combination
Agreement, dated as of April 29, 2018, by and among T-Mobile US, Inc., Sprint
Corporation and the other parties thereto (as amended, amended and restated or
otherwise modified from time to time).
“Business Day” means any day, other than a Saturday or Sunday, on which
commercial banks and foreign exchange markets are open for business in the
county of New York, State of New York.
“Claim Notice” means a written notification which contains (a) a description of
the Losses incurred or reasonably expected to be incurred by the Indemnified
Party and the Claimed Amount of such Losses, to the extent then known and (b) a
statement of the provisions under the Agreement upon which such claim is based.
“Claimed Amount” means the amount of any Losses incurred or reasonably expected
to be incurred by the Indemnified Party (to the extent then known).
“Closing” has the meaning set forth in Section 2.3(a).
“Closing Date” has the meaning set forth in Section 2.3(a).
“Code” means the Internal Revenue Code of 1986, as amended.
“Communications Act” means the Communications Act of 1934, as amended.
“Controlling Party” means the Party controlling the defense of any Third Party
Claim.
“Deductible Amount” has the meaning set forth in Section 8.3(a).
“Disclosure Schedule” has the meaning set forth in the preamble to ARTICLE 3.
“DOJ” means the United States Department of Justice.
“Effective Date” has the meaning set forth in the preamble.
“Excluded Rebanding Activities” means any Rebanding activities related to the
reconfiguring and retuning of 800 MHz frequencies that are outside of the
frequency bands licensed under the Seller Licenses; provided that Excluded
Rebanding Activities shall not include any Rebanding activities that, if not
completed prior to the Closing, Purchaser would be legally responsible for
completing after the Closing.
“FCC” means the United States Federal Communications Commission or any successor
entity thereto.
“FCC Applications” has the meaning set forth in Section 5.5(a).
“FCC Consents” means the requisite consents of the FCC to permit the
consummation of the transactions contemplated hereby, including (i) the
assignment by Seller to Purchaser of the Seller Licenses, and (ii) if Seller
timely exercises the Lease-Back Option, the entry by the Parties (or their
Affiliates, as applicable) into the Spectrum Lease. These consents shall have
been granted and be in full force and effect, provided that this condition will
be satisfied by the
2

--------------------------------------------------------------------------------



approval of the full FCC, a bureau of the FCC or division or subdivision thereof
taken under delegated authority, which approval is in full force and effect, is
not subject to reconsideration, has not been stayed by a bureau of the FCC,
division or subdivision thereof, the FCC or a court of competent jurisdiction.
“FCC Order” means an official action or order taken or issued by the FCC or any
of its bureaus or offices through written order, decision, memorandum, public
notice or letter.
“FCC Rules” means the rules, regulations, orders and written policies of the
FCC.
“Filing Deadline” means the third anniversary of the Merger Closing Date.
“Financing” has the meaning set forth in Section 5.6.
“FTC” means the United States Federal Trade Commission.
“Governmental Authority” means a federal, state or local court, legislature,
governmental agency, commission or regulatory or administrative authority or
instrumentality.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, any successor statute thereto, and the rules and regulations
promulgated thereunder.
“HSR Notice” has the meaning set forth in Section 5.5(b).
“Indemnified Party” has the meaning set forth in Section 8.2(a).
“Indemnifying Party” has the meaning set forth in Section 8.2(a).
“Law” means applicable common law and any statute, ordinance, code or other law,
rule, permit, permit condition, regulation, order, decree, technical or other
standard, requirement or procedure enacted, adopted, promulgated, applied,
issued or followed by any Governmental Authority.
“Lease-Back Option” has the meaning set forth in Section 5.2.
“Liabilities” means any direct or indirect liability, indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, of any kind or nature whatsoever, whether fixed or unfixed,
known or unknown, asserted or unasserted, choate or inchoate, liquidated or
unliquidated, secured or unsecured, accrued, contingent or otherwise.
“Licensing Subsidiary” means a direct or indirect Subsidiary of Seller that
holds one or more Seller Licenses.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, easement, conditional sales contract, reversionary interest,
transfer restriction (other than transfer restrictions arising or routinely
imposed under the Communications Act or the FCC Rules), right of first refusal,
voting trust agreement, preemptive right, or other adverse claim, defect of
title or other encumbrance of any kind, whether voluntary or imposed by
applicable Law, and any agreement to give any of the foregoing in respect of
such asset. For the avoidance
3

--------------------------------------------------------------------------------



of doubt, “Lien” shall not include any conditions or restrictions imposed on the
Seller Licenses by the FCC or the FCC Rules.
“Loss” means any loss (including diminution in value), Liability, claim, damage,
expense (including reasonable legal fees and expenses or other professional fees
and expenses), court cost, amount paid in settlement, other expense associated
with enforcing any right hereunder, expense for investigation and ongoing
monitoring and remediation expense; provided, however, that “Loss” shall not
include any punitive, indirect, consequential, special or incidental damages
(except (x) to the extent of awarded to a Third Party in a Third Party Claim or
(y) any indirect, consequential, special or incidental damages that are a
reasonably foreseeable consequence of a breach hereunder).
“Material Adverse Effect” means an event, development, circumstance, change or
effect that, individually or in the aggregate, materially impairs: (i) the
Seller Licenses (taken as a whole), (ii) the ability of the holder thereof to
use the Seller Licenses, or (iii) the ability of Seller to consummate the
transactions contemplated by this Agreement.
“Merger Closing Date” means April 1, 2020, the date the transactions under the
Business Combination Agreement were consummated.
“Non-Controlling Party” means the Party not controlling the defense of any Third
Party Claim.
“Outside Date” has the meaning set forth in Section 7.1(a).
“Party” and “Parties” have the meanings set forth in the preamble.
“Person” has the meaning set forth in Section 9.12.
“Proceedings” has the meaning set forth in Section 9.8.
“Purchase Price” has the meaning set forth in Section 2.1.
“Purchaser” has the meaning set forth in the preamble.
“Purchaser Fundamental Representations” means the representations and warranties
set forth in Sections 4.1, 4.2, 4.3 and 4.8.
“Purchaser Indemnified Parties” has the meaning set forth in Section 8.2(b).
“Rebanding” means the process that Sprint Corporation has been undertaking to
reconfigure and retune the 800 MHz frequency band as required by the FCC in its
proceeding Improving Public Safety Communications in the 800 MHz Band, WT Docket
No. 02-55 and related dockets.
“Representatives” means, in relation to any Party, the directors, officers,
employees, agents, professional advisers, attorneys, financial advisors,
accountants and consultants of such Party and its Affiliates (and with regard to
Seller, of SoftBank Group Corp., Deutsche Telekom AG and their respective
Affiliates and Representatives).
4

--------------------------------------------------------------------------------



“Response” has the meaning set forth in Section 8.4(d).
“Seller” has the meaning set forth in the preamble.
“Seller Fundamental Representations” means the representations and warranties
set forth in Sections 3.1, 3.2, 3.3 and 3.8.
“Seller Indemnified Parties” has the meaning set forth in Section 8.2(c).
“Seller Licenses” has the meaning set forth in the recitals.
“Specified BEAs” has the meaning set forth in Section 5.2.
“Specified Leases” has the meaning set forth in Section 5.8.
“Spectrum Lease” means a Long-Term De Facto Transfer Lease Agreement in
substantially the form attached hereto as Exhibit C.
“Sprint” has the meaning set forth in the preamble.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, association or other business
entity, a majority of the partnership or other similar ownership interest
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a partnership, association or other business entity if
such Person or Persons shall be allocated a majority of partnership, association
or other business entity gains or losses or shall be or control the managing
director or general partner of such partnership, association or other business
entity.
“Termination Fee” has the meaning set forth in the Section 7.1(c)
“Third Party” means, with respect to any specified Person, any other Person who
is not an Affiliate of such specified Person (other than Governmental
Authority).
“Third Party Claim” means any Proceeding by a Person other than Purchaser or
Seller for which indemnification may be sought by an Indemnified Party under
ARTICLE 8.
“Transaction Documents” means this Agreement, the Spectrum Lease (if
applicable), and all other agreements, documents and instruments required to be
delivered by any Party or its designee to any other Party or its designee in
accordance with the provisions of this Agreement.
“Updated Disclosure Schedule” has the meaning set forth in Section 5.9.





5

--------------------------------------------------------------------------------





ARTICLE 2
PURCHASE AND SALE OF LICENSES



Section 2.1Purchase and Sale of Seller Licenses


(a)Subject to the terms and conditions set forth in this Agreement, Seller
hereby agrees to, or to cause the Licensing Subsidiaries to, sell, convey,
transfer, deliver and assign to Purchaser at the Closing, and Purchaser hereby
agrees to purchase from Seller and the Licensing Subsidiaries at the Closing,
all right, title and interest of Seller and the Licensing Subsidiaries in and to
the Seller Licenses, free and clear of all Liens (but subject to the Specified
Leases, to the extent that any remain in effect as of the Closing), in exchange
for the payment by Purchaser of $3,589,738,864 (the “Purchase Price”); provided,
that, in the event that the Rebanding has not been completed prior to the
Closing (other than in respect of Excluded Rebanding Activities), the Purchase
Price shall be reduced to $3,517,944,087 and Seller shall promptly reimburse
Purchaser for its reasonable, documented, out of pocket costs and expenses
incurred in the relocation of Seller Licenses and the licenses of other
incumbent 800 MHz licensees that are needed to complete the Rebanding (for the
avoidance of doubt, neither the failure to complete non-technical administrative
tasks relating to the Rebanding that will not interfere with Purchaser’s use and
enjoyment of the wireless spectrum covered by the Seller Licenses (such as
delivery of invoices or proof of payment, or reconciling contracts of Seller and
its Affiliates), nor the failure to complete or obtain any required regulatory
or administrative processes or determinations (such as the need to obtain a
certification or order of completion by the FCC or other Governmental Authority)
so long as all technical Rebanding work (other than Excluded Rebanding
Activities) has been completed, shall be considered a failure to complete the
Rebanding); provided further, that Purchaser is not prevented from using the
Seller Licenses as of the Closing and does not have to perform any Rebanding or
incur any costs or expenses related to the Rebanding.


(b)At the Closing, Purchaser shall pay the Purchase Price to Seller by wire
transfer of immediately available funds to such account(s) as Seller shall
designate no later than three Business Days prior to the Closing Date.


(c)Following the Closing, nothing contained herein or in any Transaction
Document (other than the Spectrum Lease) shall restrict the Purchaser’s right to
use and deploy the spectrum granted by the FCC pursuant to the Seller Licenses
in whatever manner it chooses (subject to the rights of the lessees under the
Assigned Specified Leases).



Section 2.2No Assumption of Liabilities

THIS IS A PURCHASE AND SALE OF ASSETS AND PURCHASER SHALL NOT ASSUME, BE BOUND
BY OR BE RESPONSIBLE OR LIABLE FOR, OR BE DEEMED TO HAVE ASSUMED, BECOME BOUND
BY OR RESPONSIBLE OR LIABLE FOR, UNDER THIS AGREEMENT OR BY REASON OF THE
TRANSACTIONS CONTEMPLATED HEREBY, ANY LIABILITIES OF SELLER OR ANY OTHER PERSON
OF ANY KIND OR NATURE, KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE, THAT EXISTED,
AROSE, WERE INCURRED, OR OTHERWISE PERTAIN TO ACTIONS EVENTS OR
6

--------------------------------------------------------------------------------



CIRCUMSTANCES OCCURRING OR EXISTING PRIOR TO THE CLOSING WITH RESPECT TO THE
SELLER LICENSES. PURCHASER SHALL BE LIABLE FOR ALL LIABILITIES ARISING FROM AND
AFTER THE CLOSING OUT OF OR RELATING TO THE OWNERSHIP, OPERATION OR USE OF THE
SELLER LICENSES OR THE ASSIGNED SPECIFIED LEASES (IF ANY).



Section 2.3Closing

(a)Unless this Agreement shall have been earlier terminated in accordance with
the provisions of this Agreement, the closing of the transactions contemplated
by this Agreement (the “Closing”) shall be consummated via electronic
transmission and funds transfer on the date that is five Business Days after the
satisfaction or waiver of the conditions set forth in ARTICLE 6 (except those
conditions that by their nature will be satisfied at the Closing), or at such
other time or place as may be agreed upon in writing by Purchaser and Seller;
provided that in no event shall the Closing occur earlier than the third
anniversary of the Merger Closing Date. The date of the Closing is referred to
herein as the “Closing Date”.


(b)Subject to the terms and conditions hereof, at the Closing, Seller shall, and
shall cause the Licensing Subsidiaries to, execute and deliver to Purchaser: (i)
an instrument of assignment and assumption of license in the form attached
hereto as Exhibit A, executed by Seller or the applicable Licensing Subsidiary;
(ii) with respect to each Specified Lease that is in effect as of the Closing
(if any) an instrument of assignment and assumption of lease in the form
attached hereto as Exhibit B, executed by the Subsidiary of Seller party
thereto; (iii) such other reasonable instruments (if any) as shall be necessary
and effective to transfer, convey and assign to, and vest in, Purchaser all of
the right, title and interest of Seller and the Licensing Subsidiaries in and to
the Seller Licenses, free and clear of all Liens (but subject to the Specified
Leases, to the extent that any remain in effect as of the Closing); (iv) the
closing certificates and other documents required to be delivered by Seller
pursuant to this Agreement; and (v) if Seller timely exercises the Lease-Back
Option, the Spectrum Lease in substantially the form attached hereto as Exhibit
C, executed by Seller or an Affiliate thereof.


(c)Subject to the terms and conditions hereof, at the Closing, Purchaser shall
execute and deliver to Seller: (i) an instrument of assignment and assumption of
license in the form attached hereto as Exhibit A, executed by Purchaser; (ii)
with respect to each Specified Lease that is in effect as of the Closing (if
any) an instrument of assignment and assumption of lease in the form attached
hereto as Exhibit B, executed by Purchaser; (iii) the closing certificates and
other documents required to be delivered by Purchaser pursuant to this
Agreement; and (iv) if Seller timely exercises the Lease-Back Option, the
Spectrum Lease in substantially the form attached hereto as Exhibit C, executed
by Purchaser.



ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER
Except as set forth in the Disclosure Schedules delivered by Seller to Purchaser
immediately prior to the execution of this Agreement (the “Disclosure Schedule”)
(it being agreed that disclosure of any item in any Section or subsection of a
Disclosure Schedule shall
7

--------------------------------------------------------------------------------



apply only to the corresponding Section or subsection of this Agreement and to
any other Section or subsection of this Agreement to the extent that the
relevance of such item is reasonably apparent on its face in the Disclosure
Schedules), Seller hereby represents and warrants to Purchaser as of the
Effective Date and as of the Closing (or in the case of representations and
warranties that speak of a specified date, as of such specified date) that the
following statements are true and correct:



Section 3.1Organization and Qualification
Seller and each Licensing Subsidiary is duly organized and validly existing
under the laws of the jurisdiction of its organization and has all requisite
corporate or similar power and authority and all necessary governmental
approvals to own, lease and operate its properties and to carry on its business
as now being conducted, except where the failure to be so organized, existing
and in good standing or to have such power, authority or governmental approvals
would not impair Seller’s or such Licensing Subsidiary’s ability to sell,
convey, transfer, deliver and assign its right, title and interest in and to the
Seller Licenses, free and clear of all Liens (but subject to the Assigned
Specified Leases, if any), on the terms contemplated hereby.



Section 3.2Power and Authority
Seller has all requisite corporate or similar power and authority to execute,
deliver and perform this Agreement and the other Transaction Documents to which
it is a party. The execution, delivery and performance by Seller of this
Agreement and all the other Transaction Documents required to be executed and
delivered by Seller in accordance with the provisions of this Agreement have
been duly authorized by all necessary corporate or similar action on the part of
Seller. This Agreement has been, and the other Transaction Documents to which
Seller is a party have been, or will be, duly executed and delivered by Seller.



Section 3.3Enforceability
This Agreement constitutes, and the other Transaction Documents to which Seller
is a party constitute or will constitute, the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, fraudulent
transfer and other similar laws affecting creditors’ rights generally and by
general principles of equity.



Section 3.4Non-Contravention
Subject to the receipt of the FCC Consents, compliance with any applicable
requirements of the HSR Act and the giving of any post-Closing notifications
required by the FCC or state Governmental Authorities, the execution, delivery
and performance by Seller of this Agreement and the other Transaction Documents
to which Seller is a party do not and will not violate or conflict with or
result in a default or the breach of any term, condition or provision of, or
require the consent of any other Person or give any Person any right of
termination, amendment, acceleration or cancellation under, (i) any Law to which
Seller or any of the Seller Licenses is subject, (ii) any judgment, order, writ,
injunction, decree or award of any court, arbitrator or governmental or
regulatory official, body or authority that is applicable to Seller or any of
the
8

--------------------------------------------------------------------------------



Seller Licenses, (iii) the articles of incorporation, certificate of formation,
bylaws or similar organizational documents of Seller, (iv) any material
mortgage, indenture, agreement, contract, commitment, lease, plan, license or
other instrument, document or understanding, oral or written, to which Seller is
a party or subject or by which any of the Seller Licenses may be bound or
affected, or (v) any of the Seller Licenses or result in the creation of a Lien
on any of the Seller Licenses.

Section 3.5Seller Licenses
(a)Each of the Seller Licenses has been validly issued, is in full force and
effect, is validly held by Seller or a Licensing Subsidiary and is free and
clear of conditions or restrictions, other than those routinely imposed in
conjunction with FCC licenses of a similar type or conditions imposed by the FCC
with respect to the Rebanding. Each of the Seller Licenses is free and clear of
all Liens, other than (i) any Liens in respect of indebtedness for borrowed
money (which Liens by their express terms shall be automatically released at the
Closing upon payment of the Purchase Price as contemplated hereunder); or (ii)
any leases or other arrangements with any Affiliates of Seller or other third
parties (which, other than the Specified Leases, shall be terminated at or prior
to the Closing). At the Closing, upon payment of the Purchase Price as
contemplated hereunder, each of the Seller Licenses will be free and clear of
all Liens (but will remain subject to the Assigned Specified Leases, if any).
(b)Except for any leases or other arrangements with any Affiliates of Seller or
other third parties (which, other than the Specified Leases, shall be terminated
at or prior to the Closing), none of the spectrum covered by the Seller Licenses
is subject to any lease or other agreement or arrangement with any third party,
including any agreement giving any third party any right to use such spectrum.
With respect to each Assigned Specified Lease (if any), none of Seller, any of
its Affiliates or, to the actual knowledge of Seller, any other party thereto is
in material breach or violation of, or default under, such Assigned Specified
Lease.
(c)There are no existing applications, petitions to deny or complaints or
proceedings pending or, to Seller’s knowledge, threatened, before the FCC or
other Governmental Authority relating to any of the Seller Licenses or which
otherwise, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect, other than proceedings affecting the wireless
telecommunications industry or 800 MHz licenses or licensees generally. No
Governmental Authority has, to Seller’s knowledge, threatened to terminate or
suspend any of the Seller Licenses, and there are no third party claims of any
kind that have been asserted with respect to any of the Seller Licenses that, if
successful, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect. Neither Seller nor any of the Licensing
Subsidiaries is material violation or default, and has not received any notice
of any claim of material violation or default, of any Law or regulation of any
Governmental Authority with respect to any of the Seller Licenses. No event has
occurred with respect to any of the Seller Licenses that permits, or after
notice or lapse of time or both would permit, revocation or termination thereof
or that would reasonably be expected to result in any material violation or
default, claim of material violation or default of any Law or regulation of any
Governmental Authority with respect to any Seller License or material impairment
of the rights of the holder of such Seller License.
(d)Each Seller License is held solely by Seller or a Licensing Subsidiary. As of
the Effective Date, no shareholder, officer, employee or former employee of
Seller or any Affiliate
9

--------------------------------------------------------------------------------



thereof, or any other Person, holds or has any proprietary, financial or other
interest (direct or indirect) in, or any authority to use, or any other right or
claim in or to, any of the Seller Licenses, other than any Liens, leases or
other arrangements that (other than in the case of the Specified Leases) will be
terminated at or prior to the Closing (as provided above). At the Closing, upon
payment of the Purchase Price as contemplated hereunder, no shareholder,
officer, employee or former employee of Seller or any Affiliate thereof, or any
other Person, holds or has any proprietary, financial or other interest (direct
or indirect) in, or any authority to use, or any other right or claim in or to,
any of the Seller Licenses, other than pursuant to the Assigned Specified
Leases, if any.
(e)No amounts (including installment payments consisting of principal and/or
interest or late payment fees) are due to the FCC or the United States
Department of the Treasury in respect of the Seller Licenses, and none of the
Seller Licenses was acquired with bidding credits. The consummation of the
transactions contemplated hereunder will not cause the FCC to impose any
penalties on Seller under the FCC’s WT Docket No. 02-55 or related proceedings.
The consummation of the transactions contemplated hereunder will not cause the
FCC to impose any trafficking or unjust enrichment penalties pursuant to 47
C.F.R. §1.2111.
(f)Seller has no reason to believe that any of the Seller Licenses will not be
renewed in the ordinary course. None of the Seller Licenses will be adversely
affected by the consummation of the transactions contemplated hereby. Seller is
not aware of any basis for any application, action, petition, objection or other
pleading, or for any proceeding with the FCC or any other Governmental
Authority, that (i) questions or contests the validity of, or seeks the
revocation, forfeiture, non-renewal or suspension of, any Seller License, (ii)
seeks the imposition of any materially adverse modification or amendment with
respect to any Seller License, (iii) seeks the payment of a material fine,
sanction, penalty, damages or contribution in connection with the use of any
Seller License, or (iv) in any other way would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, other than
proceedings affecting the wireless communications industry or 800 MHz licenses
or licensees generally.
(g)There are no material liabilities of Seller or any Affiliate thereof (whether
matured or unmatured, direct or indirect, or absolute, contingent or otherwise),
whether related to, associated with, or attached to, any Seller License or
otherwise to which Purchaser or any of its Affiliates will be subject from and
after the Closing as a result of the consummation of the transactions
contemplated hereby (other than liabilities arising from and after the Closing
under the Assigned Specified Leases, if any).
(h)With respect to each Seller License, (i) all material documents required to
be filed at any time by Seller and its Affiliates with the FCC with respect to
such Seller License have been filed or the time period for such filing has not
lapsed, and (ii) all such documents filed since the date that such Seller
License was first issued or transferred to Seller or any Affiliate thereof were
correct in all material respects at the time of filing.
(i)Seller and each Affiliate thereof is in compliance with all Laws applicable
to the Seller Licenses to which any of them is subject, except where any such
non-compliance, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
10


--------------------------------------------------------------------------------





Section 3.6Litigation
Except for proceedings affecting the wireless communications industry generally
or 800 MHz licenses or licensees generally, no litigation, arbitration,
investigation or other proceeding of or before any Governmental Authority or
arbitrator is pending or, to Seller’s knowledge, threatened against Seller or
any Affiliate thereof that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect, or that seeks to enjoin this
Agreement or the transactions contemplated hereby or otherwise prevent Seller
from performing its obligations under this Agreement or consummating the
transactions contemplated hereby. Neither Seller nor any Affiliate thereof is a
party to or subject to the provisions of any judgment, order, writ, injunction,
decree or award of any Governmental Authority or arbitrator that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect.



Section 3.7Build-Out Requirements
Seller and its Affiliates are not in breach or otherwise in violation of any
build-out or continuance of service requirements under the FCC rules relating to
any Seller License.



Section 3.8No Brokers
Seller and its agents and Affiliates have incurred no obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payments in connection with this Agreement or the transactions
contemplated hereby for which Purchaser or any Affiliate thereof could become
liable or obligated.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants to Seller as of the Effective Date and
as of the Closing (or in the case of representations and warranties that speak
of a specified date, as of such specified date) that the following statements
are true and correct:



Section 4.1Organization
Purchaser is duly organized and validly existing under the laws of the
jurisdiction of its organization.



Section 4.2Power and Authority
Purchaser has all requisite corporate or similar power and authority to execute,
deliver and perform this Agreement and the other Transaction Documents to which
it is a party. The execution, delivery and performance by Purchaser of this
Agreement and all the other Transaction Documents required to be executed and
delivered by Purchaser in accordance with the provisions of this Agreement have
been duly authorized by all necessary corporate or similar action on the part of
Purchaser. This Agreement has been, and the other Transaction Documents to which
Purchaser is a party have been, or will be, duly executed and delivered by
Purchaser.
11


--------------------------------------------------------------------------------





Section 4.3Enforceability
This Agreement constitutes, and the other Transaction Documents to which
Purchaser is a party constitute or will constitute, the legal, valid and binding
obligations of Purchaser, enforceable against Purchaser in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, fraudulent
transfer and other similar laws affecting creditors’ rights generally and by
general principles of equity.



Section 4.4Non-Contravention
Subject to the receipt of the FCC Consents, compliance with any applicable
requirements of the HSR Act and the giving of any post-Closing notifications
required by the FCC or state Governmental Authorities, the execution, delivery
and performance by Purchaser of this Agreement and the other Transaction
Documents to which Purchaser is a party do not and will not violate or conflict
with or result in a default or the breach of any term, condition or provision
of, or require the consent of any other Person or give any Person any right of
termination, amendment, acceleration or cancellation under, (i) any Law to which
Purchaser is subject, (ii) any judgment, order, writ, injunction, decree or
award of any court, arbitrator or governmental or regulatory official, body or
authority that is applicable to Purchaser, (iii) the articles of incorporation,
certificate of formation, bylaws or similar organizational documents of
Purchaser, or (iv) any material mortgage, indenture, agreement, contract,
commitment, lease, plan, license or other instrument, document or understanding,
oral or written, to which Purchaser is a party or subject.



Section 4.5Litigation
Except for proceedings affecting the wireless communications industry generally,
no litigation, arbitration, investigation or other proceeding of or before any
Governmental Authority or arbitrator is pending or, to Purchaser’s knowledge,
threatened against Purchaser or any Affiliate thereof that seeks to enjoin this
Agreement or the transactions contemplated hereby or otherwise prevent Purchaser
from performing its obligations under this Agreement or consummating the
transactions contemplated hereby. Neither Purchaser nor any Affiliate thereof is
a party to or subject to the provisions of any judgment, order, writ,
injunction, decree or award of any Governmental Authority or arbitrator that,
individually or in the aggregate, would reasonably be expected to have a
material adverse effect on the ability of Purchaser to consummate the
transactions contemplated by this Agreement.



Section 4.6Qualification
Purchaser is fully qualified under the Communications Act and the FCC Rules (i)
to hold and receive FCC licenses generally, (ii) to hold and receive the Seller
Licenses, and the consummation of the transactions contemplated hereby will not
cause Purchaser or such Affiliate to be ineligible to hold any Seller License,
and (iii) to be approved as the assignee of the Seller Licenses. Purchaser is in
compliance with Section 310(b) of the Communications Act of 1934, as amended,
and all FCC Rules promulgated thereunder with respect to alien ownership.
12


--------------------------------------------------------------------------------





Section 4.7Acknowledgements regarding Build-Out Requirements
Purchaser acknowledges that it is aware of the continuance of service
requirements under the FCC Rules with respect to the Seller Licenses, and that
satisfaction of those requirements will be Purchaser’s responsibility following
the Closing, without prejudice to any right of indemnification Purchaser may
have pursuant to ARTICLE 8 by reason of any breach of Seller’s representations
and warranties.



Section 4.8No Brokers
Purchaser and its agents and Affiliates have incurred no obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payments in connection with this Agreement or the
transactions contemplated hereby for which Seller or any Affiliate thereof could
become liable or obligated.



ARTICLE 5
COVENANTS AND OTHER AGREEMENTS



Section 5.1Covenants of Purchaser and Seller Pending the Closing


Subject to the terms of this Agreement, from the date hereof until the Closing,
each Party shall use reasonable best efforts to take, or cause to be taken, all
actions, and do, or cause to be done, all things necessary, proper or advisable
and consistent with applicable Law to carry out all of their respective
obligations under this Agreement and to consummate the transactions contemplated
hereunder as contemplated herein as soon as reasonably practicable after the
Filing Deadline.



Section 5.2Lease-Back Option


Seller shall have the right, exercisable by giving written notice to Purchaser
by no later than the second anniversary of the Merger Closing Date of Seller’s
irrevocable commitment to exercise such option, to lease back 2x2 MHz of
spectrum nationwide under the Seller Licenses (subject to the proviso below with
respect to the Specified BEAs) for a two-year term commencing on the Closing
Date on the terms set forth in the Spectrum Lease (the “Lease-Back Option”).
Such leased spectrum in each service area shall be contiguous 2x2 MHz as
configured as of the Effective Date unless otherwise mutually agreed by the
Parties; provided that the leased spectrum shall be 1.525x1.525 MHz (or such
greater amount (up to 2x2 MHz) as is reasonably required to operate one CDMA
carrier for the applicable service area) with respect to the Seller Licenses for
each of the BEAs listed on Schedule 5.2 attached hereto (the “Specified BEAs”).
Within six months of the Effective Date, Seller shall provide Purchaser with the
configuration of the leased spectrum as of the Effective Date in each service
area. In the event that Seller timely exercises the Lease-Back Option, Seller
(or an Affiliate thereof designated by Seller) and Purchaser shall execute and
deliver the Spectrum Lease at the Closing.
13


--------------------------------------------------------------------------------





Section 5.3Confidentiality


Each Party shall keep confidential the existence and terms of this Agreement;
except: (i) as required by applicable Law (including FCC Rules) or the rules of
any relevant stock exchange or by order or decree of a Governmental Authority
having jurisdiction over such Party; provided that the disclosing Party provides
the other Party reasonable opportunity to review and comment in advance on such
disclosure, (ii) in connection with such Party’s enforcement of any rights it
may have at law or in equity, (iii) that each Party may disclose the existence
and terms of this Agreement on a “need-to-know” basis to its and its Affiliates’
Representatives who may be assisting such Party in connection with the
transactions contemplated hereby and agree to be bound by the terms of this
Section 5.3 as if they were parties hereto (or are otherwise subject to
substantially similar confidentiality obligations or undertakings) (and such
Party shall be liable for any breach by any such Person of such non-disclosure
obligations), (iv) with the express prior written approval of the other Party,
or (v) after such information has become available to the general public without
breach of this Agreement by the disclosing Party or its Affiliates or its or
their respective Representatives.



Section 5.4Compliance with Law; Compliance with Licenses; Non-Solicitation


(a)Compliance with Law. From the date hereof until the Closing, Seller shall
comply in all material respects with the Seller Licenses and all applicable Laws
to the extent that they relate to any of the Seller Licenses.


(b)Compliance with Licenses. From the date hereof until the Closing: (i) Seller
shall, and shall cause its Affiliates to, use their respective reasonable best
efforts to maintain the validity of the Seller Licenses and to ensure that the
Seller Licenses remain in full force and effect in the ordinary course
consistent with past practice, and (ii) Seller shall not, and shall cause its
Affiliates not to, engage in any transaction or take any action or omit to take
any action that would reasonably be expected to adversely affect the validity of
the Seller Licenses. Without limiting the foregoing, Seller shall not, nor
permit the Licensing Subsidiaries to, seek the modification of any Seller
Licenses without the prior written consent of Purchaser (not to be unreasonably
withheld, conditioned or delayed); provided that only prior written notice to
Purchaser (rather than prior written consent) shall be required for
modifications in the ordinary course of business consistent with Seller’s past
practice.


(c)Non-Solicitation. Prior to the earlier to occur of the Closing or any
termination of this Agreement in accordance with the provisions of Section 7.1,
Seller shall not, and shall not permit the Licensing Subsidiaries to, (i)
directly or indirectly sell, transfer, assign or otherwise dispose of any of the
Seller Licenses or offer to or enter into any agreement, arrangement or
understanding to, directly or indirectly sell, transfer, assign or otherwise
dispose of any of the Seller Licenses (other than to a direct or indirect
Subsidiary of Seller); provided that, for the avoidance of doubt, Seller and the
Licensing Subsidiaries shall be permitted to enter into or continue any leases
with any Affiliates of Seller or other third parties so long as such leases
(other than the Specified Leases) either expire by their express terms no later
than three months
14

--------------------------------------------------------------------------------



prior to the Filing Deadline or are freely terminable by Seller and its
Licensing Subsidiaries (as applicable) and are actually terminated no later than
three months prior to the Filing Deadline; and provided further that, Seller and
the Licensing Subsidiaries shall be permitted to freely incur or permit to exist
any Lien on any or all of the Seller Licenses that secures indebtedness for
borrowed money so long as such Liens by their express terms will be
automatically released at the Closing upon payment of the Purchase Price as
contemplated hereunder, or (ii) take or refrain from taking any action that
would reasonably be expected to materially impair the Seller Licenses (taken as
a whole) or subject the Seller Licenses to forfeiture or cancellation by the
FCC.


(d)Notice of Certain Events. Each Party shall promptly notify the other in
writing of any action, suit or proceeding that shall be instituted or threatened
against such Party to restrain, prohibit or otherwise challenge the legality of
any transaction contemplated by this Agreement. No disclosure by either Party
pursuant to this Section 5.4(d), however, shall be deemed to amend or supplement
this Agreement or to prevent or cure any misrepresentation by such Party herein,
unless the other Party shall have expressly so agreed in writing.





Section 5.5Governmental Filings


(a)The Parties shall prepare and file with the FCC all applications and
notifications necessary to obtain the FCC Consents (the “FCC Applications”) by
no later than the Filing Deadline; provided, that the FCC Applications shall not
be filed more than 30 days prior to the Filing Deadline unless the Parties
mutually agree to file the FCC Applications earlier. The Parties shall cooperate
in the diligent submission of any additional information requested by the FCC
with respect to the FCC Applications, and (subject to Section 5.5(d)) will use
(and cause their respective Affiliates to use) their respective reasonable best
efforts to take all such actions and do or cause to be done all things,
necessary, appropriate or advisable to obtain the FCC Consents as soon as
reasonably practicable after the Filing Deadline.


(b)Prior to the Filing Deadline, the Parties shall prepare and file with the FTC
and the DOJ the notifications required pursuant to the HSR Act with respect to
the transactions contemplated by this Agreement, including any documents
required to be filed in connection therewith (the “HSR Notice”). The HSR Notice
shall specifically request early termination of the waiting period prescribed by
the HSR Act. The Parties shall cooperate in the diligent submission of any
supplemental information requested by the FTC or the DOJ with respect to the HSR
Notice.


(c)Each Party shall, and shall cause its Affiliates to, cooperate with the other
Party in connection with the making of all filings and the obtaining of all
approvals referred to in this Section 5.5, including by (i) providing copies of
all such filings and attachments to the non-filing Party, (ii) furnishing all
information required for all such filings, (iii) promptly keeping the other
Party informed in all material respects of any material communication received
by such Party from, or given by such Party to, any Governmental Authority
relating to the approval of the transactions contemplated hereby and of any
material communication received or given
15

--------------------------------------------------------------------------------



regarding any proceeding by a private party relating to the approval of the
transactions contemplated hereby by any Governmental Authority, and (iv)
permitting the other Party to review any material communication delivered to,
and consulting with the other Party in advance of any meeting or conference
with, any Governmental Authority relating to the transactions contemplated
hereby or regarding any proceeding by a private party relating to the approval
of the transactions contemplated hereby by any Governmental Authority.
Notwithstanding the foregoing, either Party may, as it deems necessary,
appropriate or advisable, designate any competitively sensitive material
provided to the other Party under this Section 5.5 as “outside counsel only.”
Such materials and information contained therein shall be given only to the
outside legal counsel of the recipient Party, and the recipient Party shall
cause such outside counsel not to disclose such materials or information to any
Representatives of the recipient Party or its Affiliates, unless express written
permission is obtained in advance from the disclosing Party. To the extent
practicable under the circumstances, neither Party shall participate in any
meeting or discussion expected to address substantive matters related to the
transactions contemplated hereby, either in person or by telephone, with any
Governmental Authority regarding the proposed transactions unless, to the extent
not prohibited by such Governmental Authority, it gives the other Party the
opportunity to attend and observe. The Parties shall advise each other promptly
in respect of any understandings, undertakings or agreements (oral or written)
that either of them proposes to make or enter into with the FTC, the DOJ, the
FCC or any other Governmental Authority regarding the transactions contemplated
hereby. To the extent that confidential information of either Party is required
to be filed with any Governmental Authority, the Party submitting such
information shall, prior to such disclosure, (A) notify the Party whose
confidential information is to be disclosed, and (B) together with the Party
whose information is to be disclosed, seek and use commercially reasonable
efforts to secure confidential treatment of such information pursuant to the
applicable protective order or other confidentiality procedures of such
Governmental Authority.


(d)Notwithstanding anything to the contrary set forth in this Agreement or
otherwise, the Parties agree that their respective obligations under this
Section 5.5 shall not include any obligation on the part of either Party or
their Affiliates to: (i) commit to or effect, by consent decree, hold separate
orders, trust or otherwise, the sale or disposition of any assets or businesses
or any other structural or conduct relief with respect to its future operations
as may be required to be divested or undertaken in order to avoid the entry of,
or to effect the dissolution of, any decree, order, judgment, injunction,
temporary restraining order or other order in any action, suit or proceeding
that would otherwise have the effect of preventing, delaying or limiting the
consummation of the transactions contemplated hereby, (ii) litigate or otherwise
pursue any claims against any objections asserted by any Governmental Authority
with respect to the consummation of the transactions contemplated hereby, or
(iii) contest, resist or seek to have vacated, lifted, reversed or overturned
any decree, order, judgment, injunction, temporary restraining order or other
order in any action, suit or proceeding that would otherwise have the effect of
preventing, delaying or limiting the consummation of the transactions
contemplated hereby.
16


--------------------------------------------------------------------------------





Section 5.6Financing
(a)Purchaser shall have sufficient funds available to it at the Closing to
satisfy the payment of the Purchase Price in full. In the event that Purchaser
would need to arrange or obtain any financing in order to have sufficient funds
available to it at the Closing to satisfy the payment of the Purchase Price in
full (the “Financing”), Purchaser shall use, and shall cause its Affiliates to
use, its and their commercially reasonable efforts to ensure that the Financing
is available at the Closing. Purchaser shall keep Seller informed in reasonable
detail of the status of its efforts to arrange any Financing.
(b)Purchaser understands and acknowledges that under the terms of this
Agreement, Purchaser’s obligation to consummate the transactions hereunder is
not in any way contingent upon or otherwise subject to Purchaser’s consummation
of any financing arrangements, Purchaser’s obtaining of any financing or the
availability, grant, provision or extension of any financing to Purchaser. For
the avoidance of doubt, if any such financing has not been obtained, Purchaser
shall continue to be obligated, until such time as this Agreement is terminated
in accordance with its terms and subject to the satisfaction or waiver of the
conditions set forth in ARTICLE 6, to consummate the transactions contemplated
by this Agreement.



Section 5.7Rebanding
    Seller shall, and shall cause its Affiliates to, use reasonable best efforts
to complete the Rebanding within two and a half years after the Merger Closing
Date. If the Rebanding is not completed within two and a half years after the
Merger Closing Date, Seller shall promptly share with Purchaser any and all
information reasonably necessary to facilitate completion of the Rebanding or
reasonably requested by Purchaser in furtherance of completion of the Rebanding.
For the avoidance of doubt, the obligations of Seller under this Section 5.7
shall not apply to any Excluded Rebanding Activities.



Section 5.8Termination of Liens and other Arrangements


Seller shall, and shall cause its Affiliates to, terminate at or prior to the
Closing, (i) subject to the payment of the Purchase Price as contemplated
hereunder, all Liens on the Seller Licenses, and (ii) all leases (other than the
Specified Leases) or other arrangements with any Affiliates of Seller or other
third parties to which the spectrum covered by the Seller Licenses is subject,
including any agreement giving any third party any right to use such spectrum
after the Closing (but for the avoidance of doubt excluding the Spectrum Lease).
Seller shall, and shall cause its Affiliates to, use reasonable best efforts to
terminate the spectrum leases set forth on Schedule 5.8 (the “Specified Leases”)
at or prior to the Closing. In the event that any Specified Leases have not been
terminated and remain in effect as of the Closing, each such remaining Specified
Lease shall be assigned to and assumed by Purchaser at the Closing (each such
Specified Lease, an “Assigned Specified Lease”). In the event that Seller may
provide notice under a Specified Lease in order to prevent such Specified Lease
from being renewed or extended for a period extending beyond the Closing Date,
Seller shall, and shall cause its
17

--------------------------------------------------------------------------------



Affiliates to, use reasonable best efforts to timely provide such notice as soon
as permitted under such Specified Lease.



Section 5.9Updated Disclosure Schedules

Seller shall have the right (but not the obligation), no later than five
Business Days prior to the Closing Date, to deliver an updated Disclosure
Schedule to Purchaser (an “Updated Disclosure Schedule”). Any additional
disclosures provided in such Updated Disclosure Schedule that were not set forth
in the Disclosure Schedule delivered by Seller to Purchaser on the Effective
Date shall be deemed to have qualified the representations and warranties made
by Seller as of the Closing Date (and to cure any inaccuracy in such
representations and warranties as of the Closing Date that would otherwise have
existed) and be taken into account solely for the purpose of determining whether
the representations or warranties made by the Seller in ARTICLE 3 are true and
correct as of the Closing (and, for the avoidance of doubt, not as of the
Effective Date) for purposes of Seller’s indemnity pursuant to ARTICLE 8 and,
for the avoidance of doubt, shall not be taken into account for the purpose of
determining whether the condition to the Closing set forth in Section 6.1(b) has
been satisfied. The right to deliver an Updated Disclosure Schedule shall be at
Seller’s sole discretion, and the failure of Seller to deliver an Updated
Disclosure Schedule hereunder (or to otherwise notify Purchaser in the event a
representation or warranty made by Seller hereunder is or becomes untrue) shall
not constitute a breach of this Agreement or give rise to any Liability of
Seller (other than pursuant to the indemnity obligations set forth in ARTICLE 8
in the event of an inaccuracy of the representations and warranties made by
Seller in ARTICLE 3).











ARTICLE 6
CONDITIONS TO CLOSING



Section 6.1Conditions to the Obligations of Purchaser


The obligation of Purchaser to consummate the transactions contemplated by this
Agreement is subject to the satisfaction on or prior to the Closing Date of each
of the following conditions, unless waived in writing by Purchaser:


(a)The FCC Consents shall have been obtained by one or more FCC Orders, free of
any conditions that, individually or in the aggregate, are materially adverse to
the business of Purchaser and its Affiliates or that would reasonably be
expected to materially impair the Seller Licenses (taken as a whole), except for
conditions on any Seller License that are generally applicable to 800 MHz
licenses or licensees.
18

--------------------------------------------------------------------------------





(b)The representations and warranties of Seller contained in ARTICLE 3 shall be
true and correct in all material respects (without giving effect to any
qualifications or limitations therein as to materiality or Material Adverse
Effect) as of the Effective Date and as of the Closing Date as if made on such
date (except that representations and warranties that are made as of a specific
date need to be so true and correct in all material respects only as of such
date).


(c)Seller shall have performed in all material respects all covenants and
agreements required by this Agreement to be performed by it prior to or at the
Closing.


(d)Purchaser shall have received at the Closing a certificate signed by an
executive officer of Seller to the effect that such executive officer has read
Section 6.1(b) and Section 6.1(c) and the conditions set forth therein have been
satisfied as of the Closing Date.


(e)No Law or award, order, writ, decree, injunction or judgment by any
arbitrator or Governmental Authority shall be in effect that enjoins or
prohibits the consummation of the transactions contemplated hereby.


(f)Any applicable waiting period under the HSR Act relating to the transactions
contemplated by this Agreement shall have expired or been terminated.


(g)Except as permitted by the Spectrum Lease (if the Lease-Back Option has been
timely exercised by Seller) and except for the lease of spectrum under the
Assigned Specified Leases (if any), Seller and its Subsidiaries shall have
discontinued all of their respective operations on and uses of the spectrum
covered by the Seller Licenses.


(h)Purchaser shall have received at the Closing each of the deliveries set forth
in Section 2.3(b) required to be delivered to Purchaser.



Section 6.2Conditions to the Obligations of Seller


The obligation of Seller to consummate the transactions contemplated by this
Agreement is subject to the satisfaction on or prior to the Closing Date of each
of the following conditions, unless waived in writing by Seller:


(a)The FCC Consents shall have been obtained by one or more FCC Orders, free of
any conditions that, individually or in the aggregate, are materially adverse to
the business of Seller and its Affiliates.
(b)The representations and warranties of Purchaser contained in ARTICLE 4 shall
be true and correct in all material respects (without giving effect to any
qualifications or limitations therein as to materiality) as of the Effective
Date and as of the Closing Date as if made on such date (except that
representations and warranties that are made as of a specific date need to be so
true and correct in all material respects only as of such date).


19

--------------------------------------------------------------------------------



(c)Purchaser shall have performed in all material respects all covenants and
agreements required by this Agreement to be performed by it prior to or at the
Closing.


(d)Seller shall have received at the Closing a certificate signed by an
executive officer of Purchaser to the effect that such executive officer has
read Section 6.2(b) and Section 6.2(c) and the conditions set forth therein have
been satisfied as of the Closing Date.


(e)No Law or award, order, writ, decree, injunction or judgment by any
arbitrator or Governmental Authority shall be in effect that enjoins or
prohibits the consummation of the transactions contemplated hereby.


(f)Any applicable waiting period under the HSR Act relating to the transactions
contemplated by this Agreement shall have expired or been terminated.


(g)Seller shall have received at the Closing each of the deliveries set forth in
Section 2.3(c) required to be delivered to Seller.

ARTICLE 7
TERMINATION

Section 7.1Termination


(a)This Agreement may be terminated, and the transactions contemplated hereunder
abandoned, without any further obligation of any Party (except as set forth
herein) at any time prior to the Closing Date as follows:
(i)by mutual written consent of the Parties;
(ii)by either Party if the Closing does not occur by the first anniversary of
the Filing Deadline (the “Outside Date”); provided, however, that the right to
terminate this Agreement pursuant to this Section 7.1(a)(ii) shall not be
available to either Party if such Party’s failure to comply with its obligations
under this Agreement has materially contributed to the failure of the Closing to
occur before the Outside Date;


(iii)by Seller, if Purchaser fails to consummate the transactions contemplated
by this Agreement within five Business Days after the satisfaction or waiver of
the conditions set forth in ARTICLE 6 (except those conditions that by their
nature will be satisfied at the Closing) and as required by Section 2.3 or by
such later time for the Closing Date as may be agreed upon in writing by
Purchaser and Seller;


(iv)by Purchaser, if (x) Seller fails to consummate the transactions
contemplated by this Agreement within five Business Days after the satisfaction
or waiver of the conditions set forth in ARTICLE 6 and as required by Section
2.3 (except those conditions that by their nature will be satisfied at the
Closing) or by such later time for the Closing Date as may be agreed upon in
writing by Purchaser and Seller, and (y) a court of competent jurisdiction has
determined by final, non-appealable order or decree
20

--------------------------------------------------------------------------------



that the remedy of specific performance is not available to Purchaser to
specifically enforce the consummation of the transactions contemplated
hereunder;


(v)by either Party upon any other material breach by the other Party of its
obligations under this Agreement; provided that the breaching Party has not
cured such breach within 30 days following written notice of such breach and
that the terminating Party is not otherwise in breach of its obligations under
this Agreement which has prevented or would prevent the satisfaction of any
condition for the benefit of the breaching party set forth in ARTICLE 6 (for the
avoidance of doubt, if a Party is ready and willing to file the FCC Applications
on the Filing Deadline subject only to the substantially concurrent filing of
the FCC Applications required by the other Party, the Party ready and willing to
so file the FCC Applications shall not be deemed to be in breach of its
obligations under this Agreement and the other Party (if not so ready and
willing) shall be deemed to be in material breach of Section 5.5(a) and the
Party ready and willing to file the FCC Applications may terminate this
Agreement if such material breach is not cured within 30 days following written
notice of such breach);


(vi)by either Party if the consummation of the transactions contemplated hereby
shall be prohibited by a final, non-appealable order, decree or injunction of a
court of competent jurisdiction; or


(vii)by Purchaser in the event that Seller opts to deliver an Updated Disclosure
Schedule pursuant to Section 5.9.


(b)In the event of the termination of this Agreement, this Agreement shall
become void and have no effect, and, subject to Section 7.1(c) and Section
7.1(d), neither Party shall have any Liability or further obligation to the
other Party in respect of this Agreement, except that this ARTICLE 7 and ARTICLE
9 shall survive termination of this Agreement (it being understood that the
survival of Section 9.15 shall not preclude a Party’s expenses from being
included in damages for a breach of this Agreement by the other Party).


(c)In the event that Seller terminates this Agreement pursuant to Section
7.1(a)(iii) or Section 7.1(a)(v), or either Party terminates this Agreement
pursuant to Section 7.1(a)(ii), at a time when Seller could have terminated this
Agreement pursuant to Section 7.1(a)(iii) or Section 7.1(a)(v), then, in any
such case, Purchaser shall pay to Seller a termination fee of $71,794,777 in
cash (the “Termination Fee”), which shall be paid by Purchaser to Seller by wire
transfer of immediately available funds within three Business Days after such
termination of this Agreement. Notwithstanding any other provision of this
Agreement, including Section 9.9, prior to the Closing, payment of the
Termination Fee shall be the sole and exclusive remedy of Seller and its
Affiliates against Purchaser and its Affiliates with respect to the transactions
contemplated by this Agreement, including for any breach by Purchaser of its
obligations hereunder, and Seller and its Affiliates hereby forfeit any right to
bring an action prior to the Closing to specifically enforce Purchaser’s
obligations under this Agreement, including Purchaser’s obligation to consummate
the transactions contemplated hereunder. The
21

--------------------------------------------------------------------------------



Termination Fee shall be considered liquidated damages (and not a penalty) for
any and all Losses suffered or incurred by Seller in connection with this
Agreement.


(d)The sole and exclusive remedy of Purchaser in the event that Seller fails to
consummate the transactions contemplated hereunder when required by this
Agreement shall be an action for specific performance in accordance with Section
9.9; provided, that if a court of competent jurisdiction has determined by
final, non-appealable order or decree that the remedy of specific performance is
not available to Purchaser to specifically enforce the consummation of the
transactions contemplated hereunder, then following termination of this
Agreement in circumstances when the Termination Fee is not payable, Purchaser
shall be entitled as its sole and exclusive remedy to seek damages against
Seller for any uncured material breach of this Agreement by Seller that occurred
prior to such termination, up to a maximum amount of damages of $71,794,777 in
the aggregate.


(e)The Parties acknowledge and agree that in the event the FCC Applications are
filed and the FCC fails to approve the transactions contemplated hereby, neither
Party shall have any liability to the other Party hereunder, except as expressly
provided in Section 7.1(c) or Section 7.1(d) above.


(f)The Parties acknowledge that the agreements set forth in this ARTICLE 7 are
an integral part of the transactions contemplated by this Agreement and that,
without these agreements the Parties would not enter into this Agreement.



ARTICLE 8
SURVIVAL AND INDEMNIFICATION



Section 8.1Survival
All representations and warranties made by the Parties in this Agreement shall
survive for a period lasting 18 months after the Closing and shall expire at
such time, except for the Purchaser Fundamental Representations and the Seller
Fundamental Representations which shall survive for a period lasting three years
after the Closing and then expire at such time. All covenants and agreements set
forth herein which by their terms contemplate actions or impose obligations
prior to or at the Closing shall survive the Closing for eighteen (18) months
from the Closing Date and then expire. All covenants and agreements set forth
herein which by their terms contemplate actions or impose obligations following
the Closing shall survive the Closing and remain in full force and effect in
accordance with their terms. Any claim by a Party based upon breach of any
representation, warranty, covenant or agreement must be submitted to the other
Party prior to the expiration of such survival period.



Section 8.2General Indemnification Obligation


(a)From and after the Closing, each Party (the “Indemnifying Party”) agrees to
indemnify and hold harmless the other Party and its Affiliates, and its and
their respective
22

--------------------------------------------------------------------------------



Representatives, successors and assigns (each, an “Indemnified Party”), against
and in respect of any and all Losses incurred or suffered by any Indemnified
Party, that result from, relate to or arise out of (i) any inaccuracy in any
representation or warranty made by the Indemnifying Party in this Agreement as
of the date hereof or the Closing Date (except to the extent such representation
or warranty speaks as of a particular date, in which case such inaccuracy shall
be determined as of such particular date) and (ii) any breach or failure by the
Indemnifying Party to perform any of the covenants or agreements made by the
Indemnifying Party in this Agreement.
(b)From and after the Closing, Seller as Indemnifying Party agrees to indemnify
and hold harmless Purchaser and its Affiliates, and Purchaser’s and its
Affiliates’ respective Representatives, successors and assigns, as Indemnified
Parties (collectively, “Purchaser Indemnified Parties”), against and in respect
of any and all Losses incurred or suffered by any such Indemnified Party that
result from, relate to or arise out of: (i) any claims by third parties arising
out of, in connection with or relating to the ownership or operation of the
Seller Licenses by Seller and its Affiliates prior to the Closing Date, or (ii)
all Liabilities arising out of, in connection with or relating to any Assigned
Specified Lease prior to the Closing Date.


(c)From and after the Closing, Purchaser as Indemnifying Party agrees to
indemnify and hold harmless Seller and its Affiliates, and Seller’s and its
Affiliates’ respective Representatives, successors and assigns, as Indemnified
Parties (collectively, “Seller Indemnified Parties”), against and in respect of
any and all Losses incurred or suffered by any such Indemnified Party that
result from, relate to or arise out of: (i) any claims by third parties arising
out of, in connection with or relating to the ownership or operation of the
Seller Licenses by Purchaser and its Affiliates on or after the Closing Date, or
(ii) all Liabilities arising out of, in connection with or relating to any
Assigned Specified Lease on or after the Closing Date.



Section 8.3Limitations


(a)Seller shall not be liable for any inaccuracy of representations or
warranties pursuant to Section 8.2(a)(i) unless the aggregate amount of all
Losses of the Purchaser Indemnified Parties for all such inaccuracies exceeds
$10,000,000 (the “Deductible Amount”), in which case Seller shall be liable for
all such Losses, including the Deductible Amount.
(b)The maximum aggregate liability or recovery of all Seller Indemnified Parties
from Purchaser under this ARTICLE 8 or otherwise pursuant to this Agreement
shall not exceed an amount equal to the Purchase Price actually received by
Seller. The maximum aggregate liability or recovery of all Purchaser Indemnified
Parties from Seller under this ARTICLE 8 or otherwise pursuant to this Agreement
shall not exceed an amount equal to the Purchase Price actually received by
Seller.


(c)The amount of any Losses for which an Indemnified Party claims
indemnification under this Agreement shall be reduced by: (i) any insurance
proceeds actually received by the Indemnified Party with respect to such Losses,
and (ii) any indemnification or reimbursement payments actually received by the
Indemnified Party from third parties (other than insurers) with respect to such
Losses.
23

--------------------------------------------------------------------------------






Section 8.4Indemnification Procedures


(a)An Indemnified Party shall give written notification to the Indemnifying
Party of the commencement of any Third Party Claim. Such notification shall be
given within thirty days after receipt by the Indemnified Party of notice of
such Third Party Claim, and shall describe in reasonable detail (to the extent
known by the Indemnified Party) the facts constituting the basis for such Third
Party Claim and the amount of damages claimed therein (if specified); provided,
however, that no delay or failure on the part of the Indemnified Party in so
notifying the Indemnifying Party shall relieve the Indemnifying Party of any
liability or obligation hereunder except and only to the extent that the
Indemnifying Party is actually prejudiced by such delay or failure. Within
twenty days after delivery of such notification, the Indemnifying Party shall
have the right to, upon written notice thereof to the Indemnified Party, assume
control of and conduct, at the Indemnifying Party’s sole cost and expense, the
defense of such Third Party Claim (with counsel of national standing reasonably
satisfactory to the Indemnified Party); provided, that (i) as a condition
precedent to the Indemnifying Party’s right to assume and conduct such defense,
within fifteen days after the Indemnified Party has given notice of such Third
Party Claim, (A) the Indemnifying Party must notify the Indemnified Party in
writing that the Indemnifying Party shall undertake the defense of such Third
Party Claim and (B) the Indemnifying Party must agree in writing with the
Indemnified Party to unconditionally indemnify the Indemnified Party from and
against all such Losses that the Indemnified Party may suffer or incur or to
which the Indemnified Party may otherwise become subject and which arise from or
as a result of or are connected with such Claim, and (ii) the Indemnifying Party
may not assume control of the defense of, or conduct the defense of, any Claim
to the extent such Claim constitutes a Third Party Claim (A) involving any
criminal or quasi-criminal Proceeding, action, indictment, allegation or
investigation or seeking to impose any criminal penalty, fine or other sanction,
(B) made by any Governmental Authority or to which any Governmental Authority is
a named party, (C) in which relief other than monetary Losses is sought,
including any injunctive or other equitable relief, (D) which, if adversely
determined, would reasonably be expected, in the good faith judgment of the
Indemnified Party, to establish a precedent, custom or practice materially
adverse to the continuing business interests or prospects of the Indemnified
Party or its Affiliates, or (E) that could, in the good faith judgment of the
Indemnified Party, reasonably be expected to result in Losses in excess of the
maximum liability of Seller or Purchaser, as applicable under this ARTICLE 8.
(b)If the Indemnifying Party does not so assume or does not have the right to so
assume control of the defense of a Third Party Claim, the Indemnified Party
shall control such defense. The Non-Controlling Party may participate in such
defense, and may hire separate counsel at its own expense. The Controlling Party
shall keep the Non-Controlling Party reasonably advised of the status of such
Third Party Claim and the defense thereof and shall consider in good faith
recommendations made by the Non-Controlling Party with respect thereto. The
Non-Controlling Party shall furnish the Controlling Party with such information
as it may have with respect to such Third Party Claim (including copies of any
summons, complaint or other pleading which may have been served on such party
and any written claim, demand, invoice, billing or other document evidencing or
asserting the same) and shall otherwise
24

--------------------------------------------------------------------------------



reasonably cooperate with and assist the Controlling Party in the defense of
such Third Party Claim, including by (i) furnishing and, upon request, procuring
the attendance of potential witnesses for interview, preparation, submission of
witness statements and the giving of evidence at any related hearing,
(ii) promptly furnishing documentary evidence to the extent available to it or
its Affiliates, and (iii) providing access to any other relevant party,
including any Representatives of the Non-Controlling Party as reasonably needed.
Notwithstanding the foregoing, the fees and expenses of counsel to the
Indemnified Party with respect to a Third Party Claim shall be considered Losses
for purposes of this Agreement only if (A) the Indemnified Party shall have
determined in good faith that an actual or potential conflict of interest makes
representation by the same counsel or the counsel selected by the Indemnifying
Party inappropriate or (B) the Indemnifying Party shall have authorized in
writing the Indemnified Party to employ separate counsel at the Indemnifying
Party’s expense. The Indemnifying Party shall not agree to any settlement of, or
the entry of any judgment arising from, any Third Party Claim without the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, delayed or conditioned), unless the relief consists
solely of money Losses to be paid by the Indemnifying Party. The Indemnified
Party shall not agree to any settlement of, or the entry of any judgment arising
from, any such Third Party Claim without the prior written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld, delayed or
conditioned).


(c)In order to seek indemnification under this ARTICLE 8, an Indemnified Party
shall deliver a Claim Notice to the Indemnifying Party.


(d)Within twenty days after delivery of a Claim Notice, the Indemnifying Party
shall deliver to the Indemnified Party a written response (the “Response”), in
which the Indemnifying Party shall: (i) agree that the Indemnified Party is
entitled to receive all of the Claimed Amount (in which case the Response shall
be accompanied by a payment by the Indemnifying Party to the Indemnified Party
of the Claimed Amount, by check or by wire transfer), (ii) agree that the
Indemnified Party is entitled to receive the part, but not all, of the Claimed
Amount (the “Agreed Amount”) (in which case the Response shall be accompanied by
a payment by the Indemnifying Party to the Indemnified Party of the Agreed
Amount, by check or by wire transfer), or (iii) dispute that the Indemnified
Party is entitled to receive any of the Claimed Amount (whereupon the
Indemnifying Party and the Indemnified Party agree that the dispute shall be
resolved in accordance with Section 9.8).



Section 8.5Treatment of Payments


Any payment made pursuant to the indemnification obligations arising under
Section 8.2 shall be treated as an adjustment to the Purchase Price to the
extent permitted under applicable law.


25


--------------------------------------------------------------------------------



Section 8.6Effect of Investigation


Subject to Section 5.9, the representations, warranties, covenants and
agreements of the Indemnifying Party, and the Indemnified Party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate or that any
such covenant or agreement is, was or might have been breached or not fulfilled
or by reason of the Indemnified Party’s waiver of any condition set forth in
Section 6.1 or Section 6.2, as applicable.



Section 8.7Exclusive Remedy


Following the Closing, the Parties acknowledge and agree that the
indemnification rights of the Parties and their Affiliates under this ARTICLE 8
are their exclusive remedy with respect to any and all claims arising out of or
in relation to this Agreement and the Transaction Documents, provided that the
foregoing shall not limit any Party’s rights to specific performance or
injunctive relief or any Party’s rights or remedies based on fraud.



ARTICLE 9
MISCELLANEOUS



Section 9.1Assignment


(a)Subject to Section 9.1(b), this Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their successors and permitted assigns.
Other than as set forth in Section 9.1(b) and Section 9.1(c) below, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any Party without the prior written consent of Purchaser, in the
case of assignment by Seller, and of Seller, in the case of any assignment by
Purchaser.
(b)Purchaser may assign its rights, interest or obligations under this Agreement
to any of its direct or indirect Subsidiaries, provided that (i) no such
assignment shall relieve the Purchaser of its obligations to Seller hereunder,
(ii) the assignment will not result in any incremental taxes or other costs or
expenses for which Seller or any of its Affiliates would be responsible,
provided that with respect to clause (ii), Seller’s or such Affiliate’s remedy
shall be a reimbursement of such costs and expenses, and (iii) the
representations and warranties of Purchaser in Section 4.6 shall be true and
correct in all respects with respect to such assignee. The term “Purchaser” as
used herein shall be deemed to include any and all of Purchaser’s permitted
successors or assigns, in addition to DISH Network Corporation.


(c)Seller may assign its rights, interest or obligations under this Agreement to
any of its direct or indirect Subsidiaries, provided that (i) no such assignment
shall relieve Seller of its obligations to Purchaser hereunder and (ii) the
assignment will not result in any incremental
26

--------------------------------------------------------------------------------



taxes or other costs or expenses for which Purchaser or any of its Affiliates
would be responsible, provided that with respect to clause (ii), Purchaser’s or
such Affiliate’s remedy shall be a reimbursement of such costs and expenses.



Section 9.2Further Assurances


Each Party agrees to use reasonable best efforts to cooperate with the other
Party and to take, or cause to be taken, all appropriate action, do or cause to
be done all things necessary, proper or advisable under applicable Law, and
execute and deliver such documents and other instruments, in each case as may be
required to consummate the transactions contemplated hereunder. Notwithstanding
anything to the contrary in this Agreement, no requirement to use “reasonable
best efforts” under this Agreement shall require a Party or its Subsidiaries to
pay any consent or similar fees to a Third Party or to agree to any adverse
amendment to any contract or any concession with a Third Party.



Section 9.3Entire Agreement; Amendment


(a)This Agreement, including its Schedules and Exhibits, which are specifically
incorporated herein, sets forth the entire understanding of the Parties hereto
with respect to the transactions contemplated hereby and supersedes any and all
previous agreements and understandings, oral or written, between or among the
Parties regarding the transactions contemplated hereby.
(b)This Agreement shall not be amended, modified or supplemented except by
written instrument duly executed by both Parties.



Section 9.4Waiver


No waiver of any term or provision of this Agreement shall be effective unless
in writing, signed by the Party against whom enforcement of the same is sought.
The grant of a waiver in one instance does not constitute a continuing waiver in
all similar instances. No failure or delay in exercising any right, remedy,
power or privilege under this Agreement or the documents referred to in this
Agreement shall be deemed to or shall constitute a waiver of such right, remedy,
power or privilege, and no single or partial exercise of any such right, remedy
power, or privilege shall be deemed to or shall preclude any other or further
exercise of such right, remedy, power or privilege or the exercise of any other
right, remedy, power or privilege hereof.



Section 9.5 Notices


All notices and other communications required or permitted hereunder shall be in
writing and given as follows:



27

--------------------------------------------------------------------------------



If to Purchaser, to:
DISH Network Corporation
9601 S. Meridian Boulevard
Englewood, CO 80112
Attn: General Counsel
Email: [***]
    
with a required copy (which shall not itself constitute proper notice) to:


Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attn: Scott Miller and Scott Crofton
Email: [***]


If to Seller, to:
T-Mobile US, Inc.
12920 SE 38th Street
Bellevue, Washington 98006
Attention: Dave Miller
Email: [***]


with a required copy (which shall not itself constitute proper notice) to:


Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attention: David Allinson, Josh Dubofsky, Tom Malone
Email: [***]


or to such other address or facsimile number as the addressee may have specified
in a notice duly given to the sender as provided herein. Such notice or other
communication shall be deemed to have been duly given or made: (i) upon receipt
if delivered personally, (ii) upon confirmation of successful transmission if
sent by facsimile transmission (which confirmation shall be sufficient if shown
on the journal produced by the facsimile machine used for such transmission),
(iii) upon receipt of an electronic transmission, upon confirmation of such
receipt in writing (which may be via email) by the recipient thereof, (iv) three
Business Days after deposit in the mail, if sent by registered or certified
mail, postage prepaid, or (v) on the next Business Day after deposit with an
overnight courier, if sent by overnight courier.     



Section 9.6 Governing Law


This Agreement, and all claims or causes of action based upon, arising out of,
or related to this Agreement or the transactions contemplated hereby, shall be
governed by, and construed in accordance with, the Laws of the State of New
York, without giving effect to principles or rules of conflict of laws to the
extent such principles or rules would require or permit the application of Laws
of another jurisdiction.
28

--------------------------------------------------------------------------------






Section 9.7 Waiver of Jury Trial


EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION ARISING
OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO
(I) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF ANY ACTION,
SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS
SECTION 9.7.



Section 9.8 Submission to Jurisdiction


Any lawsuit, arbitration, claim, action, hearing, suit, investigation, demand,
administrative or regulatory challenge or proceeding (“Proceedings”) based upon,
arising out of or related to this Agreement or the transactions contemplated
hereby shall be brought exclusively in the federal courts located in the State
of New York, and, if it has or can acquire jurisdiction, in the United States
District Court for the Southern District of New York located therein, provided,
however, that if such federal courts have finally determined that they do not
have jurisdiction over such Proceeding, such Proceeding shall be heard and
determined exclusively in any New York state court sitting in the Borough of
Manhattan of The City of New York, and, in each case, appellate courts
therefrom. Each of the Parties hereto irrevocably submits to the exclusive
jurisdiction of each such court in any such Proceedings, waives any objection it
may now or hereafter have to personal jurisdiction, venue or to convenience of
forum, agrees that all claims in respect of the Proceedings shall be heard and
determined only in any such court, and agrees not to bring any Proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby in any other court (including state court prior to the time that a final
determination of non-jurisdiction has occurred). Nothing herein contained shall
be deemed to affect the right of any Party to serve process in any manner
permitted by Law or to commence Proceedings or otherwise proceed against any
other Party in any other jurisdiction, in each case, to enforce judgments
obtained in any Proceeding brought pursuant to this Section 9.8.



Section 9.9 Specific Performance


The Parties acknowledge that, in view of the uniqueness of the transactions
contemplated by this Agreement, each of Seller and Purchaser would not have an
adequate remedy at law for money damages in the event that this Agreement has
not been performed in accordance with its terms, and therefore agrees that, in
addition to all other remedies available at law or in equity, the other Party
shall be entitled to an injunction or injunctions to prevent or restrain
breaches or threatened breaches of this Agreement by the other (as applicable),
and to specifically enforce the terms and provisions of this Agreement to
prevent breaches or threatened breaches of, or to enforce compliance with, the
covenants and obligations of the other (as applicable). Each of Seller and
Purchaser agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief on the basis that any other Party has an
adequate remedy
29

--------------------------------------------------------------------------------



at law or that any award of specific performance is not an appropriate remedy
for any reason at law or in equity. Any Party seeking an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement shall not be required to provide any
bond or other security in connection with any such order or injunction.
Notwithstanding the foregoing or any other provision of this Agreement or any
Transaction Document, the Parties acknowledge and agree that Seller shall have
no right to seek a remedy of specific performance prior to the Closing, and in
the event that Purchaser fails to consummate the transactions contemplated
hereunder when required by this Agreement or otherwise breaches its obligations
hereunder prior to the Closing, then payment by Purchaser to Seller of the
Termination Fee (when due and payable as provided in Section 7.1(c)) shall be
the sole and exclusive remedy of Seller.



Section 9.10Bulk Transfer Laws


Purchaser hereby waives compliance by Seller and its Affiliates with the
provisions of any bulk sales, bulk transfer or other similar Laws of any
jurisdiction in connection with the transactions contemplated by this Agreement.



Section 9.11No Benefit to Others


The representations, warranties, covenants and agreements contained in this
Agreement are for the sole benefit of the Parties hereto and their heirs,
executors, administrators, legal representatives, successors and assigns, and
they shall not be construed as conferring any rights on any other Persons.



Section 9.12Headings, Gender, “Person,” and “including”


All section headings contained in this Agreement are for convenience of
reference only, do not form a part of this Agreement and shall not affect in any
way the meaning or interpretation of this Agreement. Unless otherwise specified,
any reference herein to a Section, Article, Schedule or Exhibit shall be a
reference to such Section or Article of, or Schedule or Exhibit to, this
Agreement. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine, or neuter, as the context
requires. Any reference to a “Person” herein shall include an individual, firm,
corporation, partnership, limited liability company, trust, governmental
authority or body, association, unincorporated organization or any other entity.
Whenever used in this Agreement, the word “including,” and variations thereof,
even when not modified by the phrase “but not limited to” or “without
limitation,” shall not be construed to imply any limitation and shall mean
“including but not limited to.”



Section 9.13Severability


Any provision of this Agreement that is determined to be invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provisions in any
other jurisdiction. Moreover, the Parties agree that any such invalid or
unenforceable
30

--------------------------------------------------------------------------------



provision shall be enforced to the maximum extent permitted by law in accordance
with the intention of the Parties as expressed by such provision.



Section 9.14 Counterparts, Facsimile and Electronic Signatures


This Agreement may be executed in any number of counterparts and any Party
hereto may execute any such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument. This Agreement shall
become binding when one or more counterparts taken together shall have been
executed and delivered by all of the Parties. It shall not be necessary in
making proof of this Agreement or any counterpart hereof to produce or account
for any of the other counterparts. The Parties intend to sign and deliver this
Agreement by facsimile transmission or by electronic transmission in PDF format.
Each Party agrees that the delivery of this Agreement by facsimile or PDF shall
have the same force and effect as delivery of original signatures and that each
Party may use such facsimile or PDF signatures as evidence of the execution and
delivery of this Agreement by all Parties to the same extent that an original
signature could be used.





Section 9.15Expenses


Except as otherwise provided in this Agreement or the Asset Purchase Agreement,
including Section 14.1 thereof, each Party shall pay its own expenses incidental
to the preparation of this Agreement, the carrying out of the provisions of this
Agreement and the consummation of the transactions contemplated hereby. This
Section shall survive termination of this Agreement, and shall apply
irrespective of whether the Closing occurs, except as provided in Section
7.1(b).
31


--------------------------------------------------------------------------------



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
T-MOBILE USA, INC.                






By: /s/ G. Michael Sievert______________    
Name:    G. Michael Sievert                
Title:     Chief Executive Officer & President





DISH NETWORK CORPORATION






By: /s/ John Swieringa______________
Name:    John Swieringa
Title:     Chief Operating Officer, EVP and
Group President, Retail Wireless


[Signature Page to License Purchase Agreement]